DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/11/2022, 04/18/2022, and 06/09/2021 are compliant with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “is compliant or proven to be compliant with the National Association of Corrosion Engineers (NACE) MR0175 standard” in claim 3 is a relative term which renders the claim indefinite. The term “compliant or proven to be compliant” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Further, it is unclear from the specification what property or characteristic (such as hardness, welding properties, etc. from the standard are required in the claim; thereby making the metes and bounds of the claim indefinite.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3, 6, 11-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over van Wijk et al. (US20170058628A1) in view of Hamentgen (EP3335820A2) as evidenced by ASM (Ultrahigh-Strength Steels, ASM Handbook, Volume 1, 1990) 
Regarding Claims 1, 3, 6 and 11-12, van Wijk teaches a ram assembly (302) for a blowout preventer (BOP) [0030] (Figure 3 as shown below) comprising:

    PNG
    media_image1.png
    592
    975
    media_image1.png
    Greyscale

a first portion of a ram body (314) formed from a first steel alloy and 
a second portion of a seal body (306) (a blade section) formed from a second steel alloy; [0031] where the interface is shown to be planar (Figure 3)
van Wijk is silent regarding how the two segments are bonded together and whether a diffusion bond at an interface between the first metal alloy and the second metal alloy joins the first metal alloy to the second metal alloy within the multi-metallic ram. However, Hamentgen teaches a method of forming a multi-metallic component (or composite body) comprising the steps of: 
Filling a HIP (hot isostatic pressing capsule) with powder [0029], where one or more powders can be molded or bonded together [0020] or optionally, a separating body such as sheet (foil) can be placed between the different powder parts [0021]; thereby serving as a boundary layer; where the capsule is evacuated and sealed gas-tight [0033]and performing HIP to consolidate the body [0029, 0033]; or simply diffusion bonding the parts together [0029] This is done for the purpose of creating a stable bond for composite bodies [0005], therefore, one of ordinary skill in the art would have been motivated to join the different metallic components of van Wijk using the diffusion bonding method of Hamentgen of by hot isostatic pressing for the purpose of creating a stable bond between the two components. 
Since applicant teaches HIP bonding results in a diffusion bond at the interface [0015], a similar diffusion bond is expected to be formed in the product taught by Van Wijk in view of Hamentgen when hot isostatic pressing is used, an HIP bond is considered devoid of welds. 
Regarding Claim 3, van Wijk teaches one or more components may by compliant with NACE MR0175 standards [0031]
Regarding Claims 13-15, van Wijk teaches two or more different steels can be bonded together including 4340 alloy steel(43xx steels are also known as Molybdenum steels or Ni-Cr-Mo steels) which can be bonded to a 4130 alloy steel (41xx steels are known as Chromium Molybdenum steels) [0031], 
The blade section of 4340 steel, is considered to have a tensile strength of 860-1980 MPa, a yield strength of 740-1860 MPa, and an elongation of 11-23% (ASM Handbook, Ultrahigh-Strength Steels, Page 433, Table 7); while the body section being a 4130 steel is considered to have a tensile strength of 830-1550 MPa, a yield strength of 670-1340 MPa, and an elongation of 10-22% (ASM Handbook, Ultrahigh-Strength Steels, Page 431, Table 2, section (b)); these ranges of tensile and yield strength are considered to overlap with the claimed limitation of the blade section having at least 5% higher tensile strength and at least 200% higher tensile strength than the body section; as well as the claim limitation of the body section having at least 5% greater elongation than that of the blade section. (In the case where a claimed range overlaps with a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I)). 
Regarding Claims 16-18, Hamentgen teaches one part can form an outer covering or outer region of the core of another part [0024] where one part is harder and the inside part is stronger [0034] or one region has better corrosion resistance [0033] therefore, an ordinary artisan would have been motivated to at least partially HIP/diffusion bond the body component so as to comprise a core and shell structure with for example a high toughness internal region and a corrosion resistant and/or high hardness shell or outer region of the body that may be more exposed to harsh oil drilling environment, this composite part would be expected allow a balance of toughness and hardness and increased corrosion/temperature resistance for a blow-out preventer shear ram body. The exemplary difference in hardness of inner and outer regions of HRB<200 and HRC=58 is considered to be a difference of hardness of at least 5% [0034]. 
Further, van Wijk teaches the outer body comprises a seal region where elastomeric seals can be present (316) (Figure 3) and (410) of Figure 4, and 612 of Figure 6 [0039] and where the outer region can be in sliding contact with a ram bonnet [0003]. 


Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over van Wijk et al. (US20170058628A1) in view of Hamentgen (EP3335820A2) as applied to claim 1 above, in further view of Ayer et al. (US8168306B2) as evidenced by Azom (“W1 Tool Steel-Water-Hardening Tool Steel (UNS T72301)”. July 16, 2013. AZoNetwork, Accessed 08/22/2022).
Regarding Claim 2, van Wijk teaches two or more different steels can be bonded together including 4340 alloy steel(43xx steels are also known as Molybdenum steels or Ni-Cr-Mo steels) which can be bonded to a 4130 alloy steel (41xx steels are known as Chromium Molybdenum steels) [0031], the second 4130 steel thereby reading on the claimed limitation of Cr-Mo steel; however, the prior art does not teach specifically that the 4130 alloy may be bonded to a metal chosen from one of more of Cr-Mo steels, Cr-Ni-Mo steels, maraging steels, super martensitic stainless steels, precipitation-hardened nickel alloys, precipitation-hardened martensitic steels, solution-annealed nickel alloys, tool steels, cobalt- or nickel- bound tungsten-carbides, Ni-Co alloys, and Co-Cr alloys; however, Ayer teaches a method of joining metal structures for oil/gas applications that are diffusion welded together (abstract) such as blow out preventers (BOP) (Col. 8, Lines 15-20) where the metals to be bonded can include ferrous alloys such as plain carbon steels such as 4340 or high carbon steels (Claim 47)  such as AISI W1 (Col. 6, Lines 5-12) (a water hardening tool steel which can have increased wear resistance and hardenability as well toughness  and in general has low resistance to softening at high temperatures as taught in [001-002] of Azom) or steel can be joined with a non-ferrous metal such as nickel alloys (Col. 4, Lines 1-9; Col. 6, Lines 20-22). Therefore, one of ordinary skill in the art would have been motivated to join the 4130 alloy of van Wijk to a tool steel such as AISI W1 for the purpose of joining a region of high wear resistance and hardenability as well low resistance to softening at high temperatures as can occur in blow out preventing applications in oil applications. 



Claim(s) 4-5, 11, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over van Wijk et al. (US20170058628A1) in view of Hamentgen (EP3335820A2) as applied to claim 1 above, in further view of Butrim et al. ("Experience in HIP diffusion welding of dissimilar metals and alloys." Proceedings of 12th International Conference on Hot Isostatic Pressing—HIP. Vol. 17. 2019.) 
Regarding Claims 4, 11 and 19, Hamentgen teaches bonding of the parts can be done with a diffusion bonding or hot isostatic pressing but is silent regarding the thickness of the diffusion bonding interface of 1 mm or less. However, Butrim teaches HIP can serve to controllably diffusion weld different steels or dissimilar metals together to form a bimetallic structural material with strong and dense bonding of materials (Page 65, Lines 1-13) and where it is possible to create a interface or contact zone of up to several hundred microns in thickness (Page 66, Lines 18-21) (1 mm is 1000 microns). Therefore, one of ordinary skill in the art would have been motivated to perform diffusion bonding through HIP with a thickness in claimed range for the purpose of forming a bimetallic structural material with strong and dense bonding. An HIP diffusion bond is considered devoid of welds. 
Regarding the limitation of there being no substantial mixing of the first metal alloy and the second metal alloy outside of the diffusion bond, since the multi-metallic ram is made of the prior art is made by a substantially identical diffusion bonding method by HIP as taught in the claimed invention, one of ordinary skill in the art would expect the mixing of the first and second metal alloys to be similar under the expectations that products made by similar methods have similar properties. (See MPEP 2112.01(I)). 
Regarding Claim 5, Butrim teaches the alloys (Bronze and Stainless steel) are substantially homogeneous near the diffusion bond (Figure 5). 

Claim(s) 7-10, 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over van Wijk et al. (US20170058628A1) in view of Hamentgen (EP3335820A2) as applied to claim 1, 12, and 19 above, in further view of Granger et al. (US4540046). 
Regarding Claim 7-8, Hamentgen teaches the parts can be connected at interfaces that have a comparatively complex shape to form a composite [0029] however, the prior art does not teach the interface of the shear ram is curved. However, Granger teaches a shear ram blowout preventer for sealing a drill pipe (abstract) where the interface (52) between a blade section 22 and a ram body (28) can be curved as shown in Figure 5 below. The contours of the interface 52 correspond with the non-planar (curved) features disposed on an outer surface of the ram (exterior surface of 42); alternatively, in Figure 4, the same interface is shown to form an exterior groove shape (recess between 42 and 66). 
Regarding Claims 9 and 20, Hamentgen teaches one part can form an outer covering or outer region of the core of another part [0024]; therefore, an ordinary artisan would have been motivated to at least partially HIP diffusion bond a non-planar interface where one part at least partially covers an internal segment of a component, as this would increase the bonding surface between two or more parts and also separate components to integrally fit together for the purpose of forming a more secure bond. 
Regarding Claim 10, Hamentegen, nor Granger specify a thickness of opposed exterior surfaces to be joined to be greater than about 3 mm, however, an ordinary artisan would be motivated to ensure a thickness of joining interior/exterior surfaces would be sufficient so that the part does not fracture or break upon the force exerted by hot isostatic pressing including the claimed thickness range. 

    PNG
    media_image2.png
    856
    615
    media_image2.png
    Greyscale

Regarding Claim 16, Granger teaches the ram assembly can be comprised of three component regions (40’ connected to the piston), (20) between the blade and (40), and the blade region (54); these are all secured by bolts as shown in figure 5, however one of ordinary skill in the art would have been motivated to ensure these components each had distinct material compositions as taught by van Wijk as each of these regions would be exposed to different heat, pressure and corrosion environments and having different regions diffusion bonded together as taught by Hamentegen instead of bolted together for the purpose of increasing the longevity of the blowout preventer. 





Claim(s) 1 and 3-6, 11-15, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over van Wijk et al. (US20170058628A1) in view of Butrim et al. as evidenced by ASM (Ultrahigh-Strength Steels, ASM Handbook, Volume 1, 1990)
Regarding Claims 1, 4, 6, 11-12, and 19, van Wijk teaches a ram assembly (302) for a blowout preventer (BOP) [0030] (Figure 3 as shown below) comprising:

    PNG
    media_image1.png
    592
    975
    media_image1.png
    Greyscale

a first portion of a ram body (314) formed from a first steel alloy and 
a second portion of a seal body (306) (a blade section) formed from a second steel alloy; [0031] where the interface is shown to be planar (Figure 3)
van Wijk is silent regarding how the two segments are bonded together and whether a diffusion bond at an interface between the first metal alloy and the second metal alloy joins the first metal alloy to the second metal alloy within the multi-metallic ram. However, Butrim teaches HIP can serve to controllably diffusion weld different steels or dissimilar metals together to form a bimetallic structural material with strong and dense bonding of materials (Page 65, Lines 1-13) and where it is possible to create an interface or contact zone of up to several hundred microns in thickness (Page 66, Lines 18-21) (1 mm is 1000 microns). Therefore, one of ordinary skill in the art would have been motivated to perform diffusion bonding through HIP with the different steel components of van Wijk with a thickness in claimed range for the purpose of forming a bimetallic structural material with strong and dense bonding. 
An HIP diffusion bond is considered devoid of welds.
Regarding the limitation of there being no substantial mixing of the first metal alloy and the second metal alloy outside of the diffusion bond, since the multi-metallic ram is made of the prior art is made by a substantially identical diffusion bonding method by HIP as taught in the claimed invention, one of ordinary skill in the art would expect the mixing of the first and second metal alloys to be similar under the expectations that products made by similar methods have similar properties. (See MPEP 2112.01(I)). 
Regarding Claim 3, van Wijk teaches one or more components may by compliant with NACE MR0175 standards [0031]
Regarding Claim 5, Butrim teaches the alloys (Bronze and Stainless steel) are substantially homogeneous near the diffusion bond (Figure 5). 
Regarding Claims 13-15, van Wijk teaches two or more different steels can be bonded together including 4340 alloy steel (43xx steels are also known as Molybdenum steels or Ni-Cr-Mo steels) which can be bonded to a 4130 alloy steel (41xx steels are known as Chromium Molybdenum steels) [0031], 
The blade section of 4340 steel, is considered to have a tensile strength of 860-1980 MPa, a yield strength of 740-1860 MPa, and an elongation of 11-23% (ASM Handbook, Ultrahigh-Strength Steels, Page 433, Table 7); while the body section being a 4130 steel is considered to have a tensile strength of 830-1550 MPa, a yield strength of 670-1340 MPa, and an elongation of 10-22% (ASM Handbook, Ultrahigh-Strength Steels, Page 431, Table 2, section (b)); these ranges of tensile and yield strength are considered to overlap with the claimed limitation of the blade section having at least 5% higher tensile strength and at least 200% higher tensile strength than the body section; as well as the claim limitation of the body section having at least 5% greater elongation than that of the blade section. (In the case where a claimed range overlaps with a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I)). 


Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over van Wijk et al. (US20170058628A1) in view of Butrim et al. as applied to claim 1 above, in further view of Ayer et al. (US8168306B2) as evidenced by Azom (“W1 Tool Steel-Water-Hardening Tool Steel (UNS T72301)”. July 16, 2013. AZoNetwork, Accessed 08/22/2022) 
Regarding Claim 2, van Wijk teaches two or more different steels can be bonded together including 4340 alloy steel(43xx steels are also known as Molybdenum steels or Ni-Cr-Mo steels) which can be bonded to a 4130 alloy steel (41xx steels are known as Chromium Molybdenum steels) [0031], the second 4130 steel thereby reading on the claimed limitation of Cr-Mo steel; however, the prior art does not teach specifically that the 4130 alloy may be bonded to a metal chosen from one of more of Cr-Mo steels, Cr-Ni-Mo steels, maraging steels, super martensitic stainless steels, precipitation-hardened nickel alloys, precipitation-hardened martensitic steels, solution-annealed nickel alloys, tool steels, cobalt- or nickel- bound tungsten-carbides, Ni-Co alloys, and Co-Cr alloys; however, Ayer teaches a method of joining metal structures for oil/gas applications that are diffusion welded together (abstract) such as blow out preventers (BOP) (Col. 8, Lines 15-20) where the metals to be bonded can include ferrous alloys such as plain carbon steels such as 4340 or high carbon steels (Claim 47)  such as AISI W1 (Col. 6, Lines 5-12) (a water hardening tool steel which can have increased wear resistance and hardenability as well toughness  and in general has low resistance to softening at high temperatures as taught in [001-002] of Azom) or steel can be joined with a non-ferrous metal such as nickel alloys (Col. 4, Lines 1-9; Col. 6, Lines 20-22). Therefore, one of ordinary skill in the art would have been motivated to join the 4130 alloy of van Wijk to a tool steel such as AISI W1 for the purpose of joining a region of high wear resistance and hardenability as well low resistance to softening at high temperatures as can occur in blow out preventing applications in oil applications. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO D MORALES whose telephone number is (571)272-6691. The examiner can normally be reached Monday-Thursday 9 am- 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 5712726297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICARDO D MORALES/Examiner, Art Unit 1738